Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 1 of 33




                  Exhibit H
     Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 2 of 33



DICOM 2005 International Conference
       Budapest, Hungary

   Basic DICOM Concepts
     with Healthcare Workflow
                  Dwight A. Simon,
                Medical Standards Director and
                 Senior Integration Specialist



                             www.merge.com
                    ******
       Co-Chair DICOM Standards Committee
                  DICOM 2005 International Conference
                                                                    Basic DICOM Concepts v1
                         Budapest, Hungary
                                                                                    Slide # 1
                         September 26, 2005
    Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 3 of 33




                         Overview
• DICOM Terminology and
  Functionality!
• HL7 Terminology and Functionality!
• How DICOM & HL7 work together
  in the Healthcare Workflow?
• How does IHE fit in to this?



                 DICOM 2005 International Conference
                                                                   Basic DICOM Concepts v1
                        Budapest, Hungary
                                                                                   Slide # 2
                        September 26, 2005
        Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 4 of 33




    DICOM and HL7 have Common Goals

•   They allow electronic healthcare information to be:
    •   exchanged, integrated, shared, and retrieved


•   They support:
    •   clinical practice and management
    •   delivery and evaluation of healthcare services


•   They were specifically created to allow:
    •   flexible, cost effective approaches, guidelines,
        methodologies and related services
    •   for interoperability between healthcare information
        systems

                     DICOM 2005 International Conference
                                                                       Basic DICOM Concepts v1
                            Budapest, Hungary
                                                                                       Slide # 3
                            September 26, 2005
      Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 5 of 33




            The DICOM Standard

• DICOM covers:
  • Communication protocols over networks
  • Communication via interchangeable media
  • Data content
  • Functional application services
  • Consistent display of images across devices
  • Security and configuration management
  • Physician defined look and feel of display
    (Hanging Protocols)
  • Identifying and grouping related information
    (Structured Reports)
  • Etc.
                   DICOM 2005 International Conference
                                                                     Basic DICOM Concepts v1
                          Budapest, Hungary
                                                                                     Slide # 4
                          September 26, 2005
 Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 6 of 33




       The DICOM Standard

• DICOM does not cover:
   • Anything related to implementation
          •   Database structure
          •   Programming languages
          •   Hardware
          •   Operating systems
          • etc.
   • How and what data to process
   • Graphical user interface design



              DICOM 2005 International Conference
                                                                Basic DICOM Concepts v1
                     Budapest, Hungary
                                                                                Slide # 5
                     September 26, 2005
              Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 7 of 33


            DICOM Message/File Content
        (Information Object Definition – IOD)
Information                           Modules                                     Attributes
  Entities
                                                                                  Image
                                                                                  Image Pixel
                                                                                        Pixel
   Patient                            Patient
                                                                                    Module
                                                                                    Module
Information                           Module

                         General     Patient                                  Row/Col
                                                                              Row/Col Size
                                                                                         Size
   Study
                          Study       Study                              Photometric
                                                                         Photometric Interpretation
                                                                                     Interpretation
Information
                          Module    Module*
   Series           General Frame of General
Information          Series Reference Equipment
                    Module Module         Module
Instance General           Image    Contras     Image
  (Image)      Image       Plane    t/Bolus      Pixel
Information Module        Module Module Module
           Image    Overlay      VOI        SOP
          Module     Plane       LUT     Common
                   Module* Module Module
                                  *
                           DICOM 2005 International Conference
                                                                             Basic DICOM Concepts v1
                                  Budapest, Hungary
                                                                                             Slide # 6
                                  September 26, 2005
           Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 8 of 33




       DICOM Transfer via Network or Media

     DICOM [ . . . . . . . F I L E . . . . . . . . . . ]
 Media Transfer = Meta Data +     Data Set
                  Group 2
                 ( Describes Data Set)
                                                  Patient Name

                       Header                     Patient ID
                                                  Study Date
                                                  Study Time
                       Image                      Row Size
                                                  Column Size
                        Group 0
            ( Describes Service: C-Store)
Network Transfer = Command +    Data Set
     DICOM [ . . . . . M E S S A G E . . . . . . .]
                        DICOM 2005 International Conference
                                                                          Basic DICOM Concepts v1
                               Budapest, Hungary
                                                                                          Slide # 7
                               September 26, 2005
           Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 9 of 33




     DICOM Functional Service Groups

Image Related Information                              Image Related Workflow and
      Transfer                                           Information Management
 Persistent Object Storage



    Query Request

    Retrieve Request


   Persistent Object Storage




                 Print Management                                  Media Interchange

                       Print Images




                             DICOM 2005 International Conference
                                                                          Basic DICOM Concepts v1
                                    Budapest, Hungary
                                                                                          Slide # 8
                                    September 26, 2005
     Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 10 of 33



Functional DICOM Application Services
            ( SOP Classes)
• DICOM supports many functions over Networks:
    • A CT transferring CT images to a remote archive for Storage
    • An MR workstation sending 12 images and a film layout to a
      departmental film printer for Printing a hardcopy film
    • An Ultra Sound device querying a Radiology Information
      System (RIS) for a list of all the patients scheduled for the
      next 8 hours, along with the procedures to be performed for
      each of the scheduled patients

• DICOM supports storage of data for many different
  applications on Interchangeable Media:
    • A technologist storing a patients Digital X-Ray images on a
      CD so that the patient can take them to her personal doctor
    • A radiologist sending a Mammography study on a DVD to
      another radiologist for consultation (no network available)
                   DICOM 2005 International Conference
                                                                     Basic DICOM Concepts v1
                          Budapest, Hungary
                                                                                     Slide # 9
                          September 26, 2005
    Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 11 of 33




                          Service Class

• A Service Class is a group of commonly
  functioning SOP Classes
    • Storage Service Class
    • Print Management Service Class
    • Study Management Service Class

• A Service Class has Rules and Behaviors that
  are defined and must be adhered by products
  that claim to be DICOM Compliant via a
  DICOM Conformance Statement

                  DICOM 2005 International Conference
                                                                    Basic DICOM Concepts v1
                         Budapest, Hungary
                                                                                   Slide # 10
                         September 26, 2005
                      Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 12 of 33




                      Network Addressing with DICOM
                          Handshake Requirements



                                             Association /
                                             Negotiation
       ID: CT_AE1                                                                     ID: WK_AE1
       IP: 10.3.253.8                                                                 IP: 10.3.253.9
       Port: 104                                                                      Port: 4006



      CT Config File                                                           Wkstn Config File
  IP Addr     AE Title       Port #                                         IP Addr     AE Title       Port #

10.3.253.1   Fusion        104                                         10.3.253.1     Fusion       104

10.3.253.9   WK_AE1        4006              Node Level                10.3.253.8     CT_AE1       104

                                              Security
                                      DICOM 2005 International Conference
                                                                                        Basic DICOM Concepts v1
                                             Budapest, Hungary
                                                                                                       Slide # 11
                                             September 26, 2005
    Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 13 of 33




                Typical Network Flow
DICOM AE “A”                 A-ASSOCIATE-RQ                        DICOM AE “B”

                              A-ASSOCIATE-AC
                                    or
                              A-ASSOCIATE-RJ


                               DICOM Messages

                                 A-RELEASE-RQ
                                 A-RELEASE-RSP
                                       or
                                   A-ABORT
                                    Either AE

 Only
 Only The
      The AE
          AE Which
             Which Initiated
                    Initiated The
                              The Association
                                   Association May
                                                May Release
                                                    Release ItIt
         However,
          However, Either
                   Either May
                           May Initiate
                                Initiate An
                                         An A
                                            A--ABORT
                                            A- ABORT
                  DICOM 2005 International Conference
                                                                    Basic DICOM Concepts v1
                         Budapest, Hungary
                                                                                   Slide # 12
                         September 26, 2005
     Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 14 of 33



Providers and Users of DICOM Functions
           over the Network
• Service Class Provider (SCP):
   • Application that is Providing the Service for a particular
     DICOM Function (SOP Class).
   • Therefore, a device that can receive CT images over a
     network utilizing the DICOM protocol and stores those
     received CT images in its databases would be called,
     in DICOM terms:
         • a CT Image Storage SOP Class
         • that plays the network role of an SCP
         • and follows the rules of the Storage Service Class.

• Service Class User (SCU):
   • Application using a particular DICOM Function (SOP
     Class)

                   DICOM 2005 International Conference
                                                                     Basic DICOM Concepts v1
                          Budapest, Hungary
                                                                                    Slide # 13
                          September 26, 2005
              Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 15 of 33




                         DICOM Network Roles
•   Successful communication - products must play “opposite roles”
      •   Receive images = Service Class Provider (SCP)
      •   Send images = Service Class User (SCU)


                                               Image Send




             CT Image Storage                                        CT Image Storage
             SOP Class (SCU)                                         SOP Class (SCP)

             Network roles are defined for all DICOM
                            Functions
                            DICOM 2005 International Conference
                                                                              Basic DICOM Concepts v1
                                   Budapest, Hungary
                                                                                             Slide # 14
                                   September 26, 2005
       Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 16 of 33




                         DICOM Media Interchange

DICOMDIR
   •   A “directory file”, which is required for DICOM Media
   •   Contains pointers to a list of DICOM files on a CD, DVD,
       MOD, Flash Memory, etc.
   •   Used to locate and load DICOM files from a CD, DVD, etc.
   •   Is a file with a Meta Header (Group 2) + Directory
       Attributes (Group 4) + Key Attributes for Searching
       (regular Data Set Attributes)

DICOM File
   •   Is a file with a Meta Header (Group 2) + a Data Set
   •   Is pointed to by DICOMDIR
   •   Has filename of 1-8 Characters with NO extension

                     DICOM 2005 International Conference
                                                                       Basic DICOM Concepts v1
                            Budapest, Hungary
                                                                                      Slide # 15
                            September 26, 2005
      Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 17 of 33




                        DICOM Media Interchange

•   Application profiles define a selection of choices
    applicable to a specific context for exchanging media
    (e.g. Cardiac profile- 512 X-ray Angio, Lossless JPEG,
    CD-R)
•   The profile “negotiates” the media capabilities
•   More than one application profile may exist on a
    specific media
•   A device may support one or more of the following
    roles:
           •   File-Set Creator (FSC) - initialize new media and write SOP
               instances
           •   File-Set Reader (FSR) - read the medical directory and
               selected SOP instances
           •   File-Set Updater (FSU) - read and update the medical directory
               as well as SOP instances on the media
                    DICOM 2005 International Conference
                                                                      Basic DICOM Concepts v1
                           Budapest, Hungary
                                                                                     Slide # 16
                           September 26, 2005
         Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 18 of 33




         Network and Media Interchange

•   Common Image Types
     •   Single image, monochrome
     •   Single image, color
     •   Multiframe
           • Multiple image frames embedded into pixel data
           • One data set (message / file) can contain multiple images
           • Can be monochrome or color
•   Data Set Encoding
     •   Uncompressed Pixel Data (Transfer Syntax = Implicit VR Little Endian (Default for
         Network Only), Explicit VR Little Endian and Explicit VR Big Endian)
     •   Compressed Pixel Data Only with Explicit VR Little Endian encoding
           •   JPEG Lossless
           •   JPEG Lossy
           •   RLE (Run Length Encoded)
           •   JPEG 2000 (Wavelet based)
     •   Compressed Data Set
           • Deflated Explicit VR Little Endian (Public Domain “ZIP” format)
                        DICOM 2005 International Conference
                                                                               Basic DICOM Concepts v1
                               Budapest, Hungary
                                                                                              Slide # 17
                               September 26, 2005
           Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 19 of 33




       DICOM Transfer over Network & Media

     DICOM [ . . . . . . . F I L E . . . . . . . . . . ]
 Media Transfer = Meta Data +     Data Set
                  Group 2          Transfer Syntax
                 ( Describes Data Set)                               is NOT
                                                            Implicit VR Little Endian
                                                   Patient Name

                       Header                      Patient ID
                                                   Rows
                                                   Columns
                        Image                      Bits Stored
                                                   …
                        Group 0                           Default Transfer Syntax is
             ( Describes Service: C-Store)                 Implicit VR Little Endian

Network Transfer = Command +    Data Set
     DICOM [ . . . . . M E S S A G E . . . . . . .]
                         DICOM 2005 International Conference
                                                                           Basic DICOM Concepts v1
                                Budapest, Hungary
                                                                                          Slide # 18
                                September 26, 2005
              Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 20 of 33




           DICOM Conformance Statement

                              •   It is Required!
                              •   It is a Public Document
Ok, you say its DICOM,
prove it!                     •   It Conveys a Product’s DICOM Functionality
                              •   It is Based on DICOM Vocabulary
                                     •   Abstract Syntaxes (SOP Classes),
                                         Transfer Syntaxes, SCU/SCP…..
                              •   It is Used to Compare Connectivity
                              •   It is most Often on the Web @ Vendor Site
                              •   It Does Not Address All of an Application’s
                                  Capabilities, but should Address All of the
                                  Application’s DICOM ones

                             A Major Step Towards Interoperability
                            DICOM 2005 International Conference
                                                                              Basic DICOM Concepts v1
                                   Budapest, Hungary
                                                                                             Slide # 19
                                   September 26, 2005
     Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 21 of 33




                  The HL7 Standard
        Health Level Seven Text based Messages

•   Messages are sent when an Event occurs
    •     Patient gets registered for exam
    •     Order is issued for exam
    •     Patient arrives at hospital
    •     Exam complete (Ready for Billing)

•   How messages get where they are needed
    •     Normally via a Network (TCP/IP over Ethernet or any of
          the hardware communication protocols, including wireless)
    •     Probably via an Interface Engine
           •     An intermediate application that can map HL7
                 messages from one interpretation to another and
                 also route it to all the destinations that need it

                   DICOM 2005 International Conference
                                                                     Basic DICOM Concepts v1
                          Budapest, Hungary
                                                                                    Slide # 20
                          September 26, 2005
                  Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 22 of 33




                                         HL7 Message
                     for Admitting a Patient as an In-Patient

MSH|^~\&|ADMIN|MCM|LABADT|MCM|198808181126|SECURITY|ADT^A01|MSG00001|P|2.4|<cr>
EVN|A01|198808181123||<cr>
PID|1||PATID1234^5^M11^ADT1^MR^MCM~123456789^^^USSSA^SS||JONES^WILLIAM^A^III||
19610615|M-||C|1200 N ELM STREET^^GREENSBORO^NC^27401-1020|GL|(919)379-1212|
(919)271-3434||M||PATID12345001^2^M10^ADT1^AN^A|123456789|9-87654^NC|<-cr>
NK1|1|JONES^BARBARA^K|WI^WIFE||||NK^NEXT OF KIN<cr>
PV1|1|I|2000^2012^01||||004777^LEBAUER^SIDNEY^J.|||SUR||-||ADM|A0-|<cr>




      Patient William A. Jones, III was admitted on August 18, 1988 at 11:23 a.m.
       To be attended by doctor Sidney J. Lebauer (#004777) for surgery (SUR).
           He has been assigned to room 2012, bed 01 on nursing unit 2000.
          His wife, Barbara K. Jones is a related family member (next of kin).


                                DICOM 2005 International Conference
                                                                                  Basic DICOM Concepts v1
                                       Budapest, Hungary
                                                                                                 Slide # 21
                                       September 26, 2005
                        Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 23 of 33


                   Encoding Requirements of Previous Message - ADT^A01 v2.4
                   ADT^A01^ADT_A01       ADT Message                                                 Chapter
                   MSH                   Message Header                                                 2
                   EVN                   Event Type                                                     3
Extracted          PID                   Patient Identification                                         3
                   [ PD1 ]               Additional Demographics                                        3
From               [{ ROL }]             Role                                                          12
                   [{ NK1 }]             Next of Kin / Associated Parties                               3
HL7 v2.4              PV1                Patient Visit                                                  3
                   [ PV2 ]               Patient Visit - Additional Info.                               3
3.3.1              [{ ROL }]             Role                                                          12
                   [{ DB1 }]             Disability Information                                         3
                   [{ OBX }]             Observation/Result                                             7
                   [{ AL1 }]             Allergy Information                                            3
This is a          [{ DG1 }]             Diagnosis Information                                          6
                   [ DRG ]               Diagnosis Related Group                                        6
Message            [{
defined                 PR1              Procedures                                                       6
                     [{ ROL }]           Role                                                            12
by                 }]
                   [{ GT1 }]             Guarantor                                                        6
Segments           [{
                        IN1              Insurance                                                        6
                     [ IN2 ]             Insurance Additional Info.                                       6
                     [{ IN3 }]           Insurance Additional Info - Cert.                               6
                     [{ ROL }]           Role                                                            12
                   }]
  = Required       [ ACC ]               Accident Information                                             6
[ ] = Optional     [ UB1 ]               Universal Bill Information                                       6
{ } = Repeatable   [ UB2 ]               Universal Bill 92 Information                                    6
                   [ PDA ]               Patient Death and Autopsy                                        3
                                      DICOM 2005 International Conference
                                                                                        Basic DICOM Concepts v1
                                             Budapest, Hungary
                                                                                                       Slide # 22
                                             September 26, 2005
                      Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 24 of 33




                     PID – Patient ID Segment Table (partial )
               SEQ     LEN       DT        OPT      RP/#     TBL#    ITEM#     ELEMENT NAME
                1      4         SI         O                        00104     Set ID - Patient ID
                2      20        CX         O                        00105     Patient ID (External ID)
                3      20        CX         R       Y                00106     Patient ID (Internal ID)
                4      20        CX         O       Y                00107     Alternate Patient ID - PID
                5      48        XPN        R       Y                00108     Patient Name
                6      48        XPN        O                        00109     Mother’s Maiden Name
                7      26        TS         O                        00110     Date/Time of Birth
                8      1         IS         O                0001    00111     Sex
                9      48        XPN        O       Y                00112     Patient Alias
                10     1         IS         O                0005    00113     Race
                11     106       XAD        O       Y                00114     Patient Address
                12     4         IS         O                        00115     County Code
                13     40        XTN        O       Y                00116     Phone Number - Home

MSH||^~\&|ADMIN||MCM||LABADT||MCM||198808181126||SECURITY||ADT^A01||MSG00001||P||2.4<cr>
EVN||A01||198808181123<cr>
PID||1||
      ||PATID1234^5^M11^ADT1^MR^MCM~123456789^^^USSSA^SS||
      ||                                                       ||JONES^WILLIAM^A^III||
                                                               ||                   ||
19610615||M-||
             ||C|
             || |1200 N ELM STREET^^GREENSBORO^NC^27401-1020||GL||(919)379-1212||
(919)271-3434||||M||
               || ||PATID12345001^2^M10^ADT1^AN^A|
                  ||                             |123456789||9-87654^NC||<-cr>
NK1||1||JONES^BARBARA^K||WI^WIFE||||
                            DICOM||||NK^NEXT
                                 ||||             OFConference
                                   2005 International KIN<cr>
                                                                             Basic DICOM Concepts v1
                                       Budapest, Hungary
PV1||1||I||2000^2012^01||||
                       ||||004777^LEBAUER^SIDNEY^J.|||
                       ||||                             |||SUR||
                                                        |||
                                       September 26, 2005
                                                              ||-||
                                                              || ||ADM|
                                                                 ||   |A0-||<cr>            Slide # 23
    Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 25 of 33




   Primary HL7 Messages used for PACS



• ADT – Admit, Discharge, Transfer Message
   • Used for registering a patient for a specific exam
   • Used for admitting a patient into the hospital
   • Used for discharging a patient from the hospital

• ORM – Order Message
   • Used for ordering a specific exam

• ORU – Report Message
   • Used to send a report to a place where it is needed

                  DICOM 2005 International Conference
                                                                    Basic DICOM Concepts v1
                         Budapest, Hungary
                                                                                   Slide # 24
                         September 26, 2005
              Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 26 of 33




               Link HIS/RIS Data Into Images
Information                             Modules                                    Attributes
  Entities
                                                                           Patient’s Name
   Patient                               Patient
Information                              Module                            Patient’s ID
                                                                           Patient’s Birthdate
   Study                         GeneralPatient
                                                                           Patient’s Sex
Information                       Study Study
                                 ModuleModule                              Patient’s Weight
   Series            General Frame of General
Information                                                                Referring
                      Series    Reference Equipment
                     Module      Module      Module                        Physician’s Name
Instance General            Image     Contras     Image                    Accession Number
  (Image)       Image        Plane    t/Bolus      Pixel                   Study Instance UID
Information    Module      Module Module         Module
            Image    Overlay       VOI        SOP
          Module      Plane        LUT      Common
                     Module      Module Module                            …other information
                            DICOM 2005 International Conference
                                                                              Basic DICOM Concepts v1
                                   Budapest, Hungary
                                                                                             Slide # 25
                                   September 26, 2005
         Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 27 of 33




                   The e-Health Workflow

                                External
   •   Referrals /
       Orders
   •   Reimbursement
                                Patients       Referring Physicians               Payers


Internal
               WORKFLOW
                                                                     •   Images
                                                                     •   Reports
                                                                     •   Claims
 Admin     Tech          Radiologist         Finance

                       DICOM 2005 International Conference
                                                                         Basic DICOM Concepts v1
                              Budapest, Hungary
                                                                                        Slide # 26
                              September 26, 2005
                        Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 28 of 33


M.
X.
E.
F.
H.
I.
K.
O.
P.
Q.
R.
S.
U.
V.
G.
L.
T.
W.
N.   Modality
J. Modality
   PACS
   If
   The
    Patient
    RIS
    Radiology
    Insurance
    Modality
    Radiologist
    Final
    After
    The
    HIS
     The
   RISLAB
      ansends
         sends
         PACS
         WEB
         sends
         PACS
          external
          lab
           all      sends
           Diagnostic
            systems
            work
              Information
                sends
                requested
                 results
                  requests
                    Server
                    and
                    Review
                     notification
                     sends
                     Order
                      sends
                       reviews
                       needed,
                  request Lab
                    information  Images
                           information
                            billing
                            requests
                             can
                              Reports
                                can
                                for
                                 requested,
                                 is
                                  requested,
                                  Worklist
                               PACSStation
                                     Images
                                      isthe
                                        used,
                                        be
                                         the   HISto
                                         Diagnostic
                                          might
                                           Query
                                           sent
                                            of
                                             stored    PACS
                                              information
                                                selected
                                                Performed
                                            aboutare
                                                  can
                                                  then
                                                   about
                                                    from
                                                    are
                                                   to
                                              system be
                                                      and
                                                       sends
                                                       pre
                                                       the
                                                        sent
                                                        pre
                                                         in
                                                          issue
                                                          done
                                                           safely
                                                           the
                                                       When, Imaging
                                                            toRIS
                                                              --the    system
                                                                Procedure
                                                                Retrieve
                                                                Radiology
                                                                 fetched,
                                                                  fetched,
                                                                  info
                                                                   to
                                                                    lab
                                                                     Patient
                                                                     and
                                                                   letProcedure
                                                                      utilizing
                                                                      RIS
                                                                      Queries
                                                                       either
                                                                       via
                                                                     How,itArchived
                                                                           about
                                                                            results
                                                                              DICOM
                                                                               dictates
                                                                            knowExam
                                                                                for
                                                                                  for
                                                                                  and
                                                                                    or via
                                                                                    Information
                                                                                  and
                                                                                 and Information
                                                                                     Performed
                                                                                      general
                                                                                      Performed
                                                                                      the
                                                                                       and
                                                                                       whatever
                                                                                        both
                                                                                         and
                                                                                         auto
                                                                                         auto
                                                                                          the
                                                                                          to
                                                                                       when-X.12
                                                                                        WhatMWL.
                                                                                            aRetrieves
                                                                                              PACS
                                                                                               billing
                                                                                               report,
                                                                                               the
                                                                                               -PACS
                                                                                                -all
                                                                                                 routed
                                                                                                  routed
                                                                                                      to
   LAB
   to
   notifies
   for
   information
    System
    system
    images
    which
    PACS
    can
    standard
    Radiology
    Procedure
     distribution.
       RIS
       asbe
         via
      DICOMmuch
   Procedure
    Images  via
            is
             and/or
             the
              transferred
               via
               HL7
                and
                (RIS)
                 sent
                sentSTORE
                    StepsA
                  -(another
                   DICOM have Sample
                           ARIS
                     Information
                     Modality
                      from
                      is
                      DICOM      Sample
                       information
                       -related
                        ADT
                          needed
                          and
                          the
                           via  -RIS
                                 an
                                 and
                                  received
                                  MPPS.
                               haveof
                                   .-electronically
                                   beenMPPS
                                       information
                                        that
                                         via
                                         HL7
                                          the
                                           from
                                           for
                                            Order
                                             System
                                              as
                                               DICOM
                                               the
                                            beenHL7    Workflow
                                                         Workflow
                                                 distribution
                                                 transaction.
                                                  -needed.
                                                   NOTIFY.
                                                   client
                                                    back
                                                      Images
                                               reliablyvia
                                                        related
                                                           (RIS)
                                                            -to
                                                              HL7
                                                      CompletedMPPS
                                                                from
                                                                utilizing
                                                                requests.
                                                             storedtheItare
                                                                      -via
                                                                        to
                                                                         ORM.
                                                                         standards).
                                                                           dictation
                                                                           is
                                                                           Radiology
                                                                           WEB
                                                                            -appropriate
                                                                              RETRIEVE.
                                                                            viareliably
                                                                               possible
                                                                               HL7
                                                                              tothe However,
                                                                                     Server.
                                                                                   the-ASTM
                                                                                       ORM.
                                                                                          and
                                                                                         HISstored
                                                                                             Review
                                                                                             thatsigned
                                                                                               via The
                                                                                                     most
                                                                                                     allvia
   DICOM
   needed
   things
    Station.
    (authorized)
    physicians.
    standard
    WEB
   HL7
    DICOM  Server
        -ORMactually
             --information
               STORAGE
                   (one
                STORAGE Distribution
                    (someas
                         usually
                           get
                           offinal
                               many
                                  sent
                               HIS’ --has
                                      COMMITMENT
                                         Diagnostic
                                         has here
                                             used
                                              already
                                               can
                                                final
                                        COMMITMENT.
                                            don’t     automatically
                                                       happen
                                                       inDiagnostic
                                                           conjunction
                                                             Reports.
                                                             been
                                                     currently      -NOTIFICATION.
                                                                        in
                                                                         senta Reports
                                                                        handle   variety
                                                                                  as
                                                                                   ahead
                                                                                    with
                                                                                       it isHL7).
                                                                                      this).of
                                                                                             availab
                                                                                             of
                                                                                              asways.
                                                                                                  time.
                                                                                                   well.le.
          Modality Performed Procedure Step                Patient Admittance                                 H
A. Patient
         I visits Physician,
                        (MPPS) who then determines that some     (ADT) E                                      o
                                                  Dept
                    Modalityexam
   diagnostic Himaging       Worklist
                                  must be done.                                                               s
                                                Informtn        Ordered     G
Modality                 (MWL)                                                                                p
                                      MPPS K       Sys J Procedure (ORM)
     N       M     Store              Notify
                   Images                               Procedure Complete
    Storage for Service is Faxed from Referring Physician to                                                  I
B. Request                                   L             Lab/                                               n
    Commitment
   Medical Orders Department
                          PACS         in Hospital.
                                       MPPS                Results                              HL7           f
                                       Retrieve
                                                                                                              o
      DICOM          O Archive
                                                            ORU
                                                                    ADT/ F                                F
                                                                              ORM   W
           Query/                                                                              S
C. Orders    Department
          Retrieve       T    enters Q  Patient      Information      and                      y
   RequestS for Service directly into Hospital      Store ReportInformation                    s
                   Store           Store
   System
       WEB (HIS).                                  SR or ORU                                     X
                                   Images                                               X.12
      Server Images                                      U
                               P                                           Lab       Insurance
D. Scheduling Department orders appropriate             Rad        Procedure to         / Billing
                         Query/Retrieve
   be Performed at a specific time, by Rvw                      R Dic
                                                       a specific        -
                                                                     Modality. Lab V
                              ORU                                                        ASTM
                               DICOM 2005 International Conference             Results
                                                                    tation Basic DICOM Concepts v1
Referring Physician / Surgeon / E-R / ??
                                       Budapest, Hungary
                                                                               Charges Slide # 27
                                       September 26, 2005
            Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 29 of 33




                                       IHE
       Integrating the Healthcare Enterprise

      Initiative promoting and supporting the
     integration of systems in the healthcare
                     enterprise
     Improve the efficiency and effectiveness of clinical
          practice by improving information flow



IHE information partially extracted from slides of SCAR2003 IHE presentations
                          DICOM 2005 International Conference
                                                                            Basic DICOM Concepts v1
                                 Budapest, Hungary
                                                                                           Slide # 28
                                 September 26, 2005
        Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 30 of 33




                  What is IHE?
• Standards based communication between healthcare
  systems
   • HL7 and DICOM are two of these standards

• Actors: perform communications roles between systems

• Transactions: messages sent between systems

• Integration Profiles: grouping of actors and
  transactions to perform specific workflows




                      DICOM 2005 International Conference
                                                                        Basic DICOM Concepts v1
                             Budapest, Hungary
                                                                                       Slide # 29
                             September 26, 2005
       Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 31 of 33




                 Usage of IHE
• Integration Profiles
    • Integrated solutions that support specific workflows
      in Radiology, Information Technology, Cardiology,
      Laboratory, Radiation Oncology, etc.

• User and Vendor Communications
   • Integration Profiles provide common language for
     discussion
        • To help specify which specific clinical functions are needed
          within a product
        • To help identify what kind of information must be sent or
          received to accomplish those clinical functions




                     DICOM 2005 International Conference
                                                                       Basic DICOM Concepts v1
                            Budapest, Hungary
                                                                                      Slide # 30
                            September 26, 2005
       Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 32 of 33



                IHE brings Reality to the
                  Healthcare Workflow

•   It is not a standard, but utilizes Standards.
•   It is really a blueprint trying to solve tricky workflow
    problems.
•   There is enormous intellectual property in IHE and
    extremely thorough solutions to problems.
•   Tapping into the experience and knowledge is free.
•   In many ways IHE is the lessons learned from all
    those who have tried to go soft-copy in the past
    decade and ran into stumbling blocks, plus much
    more.

                     DICOM 2005 International Conference
                                                                       Basic DICOM Concepts v1
                            Budapest, Hungary
                                                                                      Slide # 31
                            September 26, 2005
 Case 6:20-cv-00982-ADA Document 22-10 Filed 04/12/21 Page 33 of 33




DICOM Does Not Stand Alone!


Many standards and initiatives work
 together to help us implement the
   electronic information workflow
        within our healthcare
            environments.


DICOM is just one of those standards.

               DICOM 2005 International Conference
                                                                 Basic DICOM Concepts v1
                      Budapest, Hungary
                                                                                Slide # 32
                      September 26, 2005
